Citation Nr: 0528851	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1957.

This case came to the Board of Veterans' Appeals (Board) from 
a September 2002 RO decision that denied service connection 
for bilateral hearing loss.  The veteran filed a notice of 
disagreement with this decision in October 2002, and the RO 
issued statement of the case (SOC) in January 2003.  He 
timely perfected his appeal in January 2003.

In May 2005, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

At the hearing before the Board, the veteran stated that he 
no longer wished to be represented in this matter by AMVETS. 
See 38 C.F.R. § 20.607.


FINDING OF FACT

The veteran's current bilateral hearing loss began many years 
after service and was not caused by any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's July 2002 letter, the September 2002 RO decision, 
and the January 2003 statement of the case (SOC), advised the 
veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  Moreover, 
through these notices and RO actions, along with his Board 
hearing in this matter, the veteran was effectively asked to 
submit any of the necessary evidence to substantiate his 
claim, that was in his possession.  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
under the VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined in connection with this matter.  Thus, the Board 
considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

The Board has reviewed all the evidence in the veteran's 
claims folder.  The veteran is seeking entitlement to service 
for bilateral hearing loss.  At his March 2005 hearing before 
the Board, he attributed this condition to a head injury 
incurred while serving onboard the U.S.S. Kerin, AF 33.  He 
also attributed this condition to noise exposure from naval 
guns.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

A review of his report of separation, Form DD 214, revealed 
that he served in the Navy from March 1951 to March 1957.  
His inservice specialty was listed initially as a clerk 
typist, and later changed to chief clerk.  It also noted he 
had been awarded, in part, a Presidential Unit Citation.  

The veteran's enlistment examination was performed in March 
1951.  The report of this examination noted that his ears 
were normal.  Hearing acuity testing revealed 15/15 level 
hearing, bilaterally.  Thus, the veteran is entitlement to 
the presumption of soundness for his claim addressed herein.  
38 U.S.C.A. §§ 1111, 1137. 

A review of his service medical records revealed no treatment 
for or complaints of hearing loss, or for trauma to the head.  
A physical examination, performed in March 1955, noted that 
his ears were normal.  Hearing acuity testing performed at 
that time revealed findings of 15/15, bilaterally, on both 
whispered voice and spoken voice testing.  The veteran's 
discharge examination, performed in March 1957, noted that 
his ears were normal.  Hearing acuity testing revealed scores 
of 15/15, bilaterally, on both whispered voice and spoken 
voice testing.  

In support of his claim, the veteran submitted a VA 
audiological consultation report, dated in March 2002.  This 
report noted the veteran's narrative history of military 
noise exposure.  Audiological testing revealed mild sloping 
to profound mixed hearing loss, bilaterally.  The report also 
noted an opinion that this condition was as likely as not 
related to military noise exposure.  

In September 2002, a VA audiological examination was 
conducted.  The VA examiner conducting this examination noted 
that she had reviewed the veteran's claims folder.  
Audiological testing revealed mild to severe sensorineural 
hearing loss, bilaterally.  The veteran reported a history of 
hearing loss beginning eight to ten years earlier.  The VA 
examiner then opined that it is not likely that the current 
hearing loss is a result of his military service ending in 
1957. 

The Board has no doubt that on occasion the veteran was 
exposed to loud noise while in the service.  Nevertheless, 
the Board concludes, based on a review of the entire record, 
that the veteran's current bilateral hearing loss began many 
years after service and was not caused by any incident of 
service

As noted above, the veteran served on active duty from March 
1951 to March 1957.  His service medical records are silent 
as to any complaints or objective findings of hearing loss.  
Moreover, the first evidence of any kind noting complaints of 
or objective hearing loss was over three decades later.  Such 
facts clearly provide negative evidence against this claim.    

The Board notes that the relevant combat veteran statute, 38 
U.S.C.A. § 1154(b), specifically allows combat veterans, in 
certain circumstances, to use lay evidence to establish 
service connection of a disease or injury. See Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  Although 
section 1154(b) relaxes the evidentiary burden for a combat 
veteran, it is important to note to what section 1154(b) 
pertains.  "Section 1154(b) deals with the question whether a 
particular disease or injury was incurred or aggravated in 
service -- that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required." 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  The Court 
succinctly stated this holding: "Section 1154(b) necessarily 
focuses upon past combat service and, for this reason, it 
does not constitute a substitute for evidence of current 
disability, causal nexus between a combat service injury or 
disease and a current disability, or the continuation of 
symptoms subsequent to service."  In other words, the statute 
regarding the testimony of combat veterans pertains to 
establishing the occurrence of an event during service.  The 
statutory presumption does not eliminate the general need for 
competent evidence of a relationship between an injury in 
service and a current disability.

The Board finds that the evidence in the presence case shows 
that there is no nexus between the current hearing loss and 
any incident in service.  In making this determination, the 
Board finds the September 2002 VA audiological examination to 
be more persuasive in this matter.  The Board finds the 
examiner's review of the claims folder to be significant.  
Moreover, the underlying basis for the opinion, a lack of any 
hearing loss until many years after service, is supported by 
the evidence of record.  The contradictory opinion, dated in 
March 2002, borders on pure speculation given the facts in 
this case.  Specifically, the veteran's service medical 
records are silent as to any complaints or diagnoses of 
hearing loss during service.  In addition, there is a lack of 
any treatment for hearing loss for over thirty years 
following the veteran's discharge from the service.  

During the hearing held in March 2005, the veteran expressed 
his own opinion that his current hearing loss was related to 
noise exposure and head injuries during service.  With regard 
to the veteran's contentions, the United States Court of 
Appeals for Veterans' Claims (Court) has made clear that a 
layperson is not competent to provide evidence in matters 
requiring medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Simply stated, the 
veteran does not have the medical expertise to diagnose 
himself with hearing loss and then associate this condition 
with his active duty service.     
 
For the foregoing reasons, the Board concludes that bilateral 
hearing loss was not incurred in or aggravated by active 
military service.  As the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


